Citation Nr: 0921664	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  99-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include agoraphobia and depression, claimed as 
secondary to a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
November 1979 to August 1980 with unverified periods of 
training in the Army Reserve until January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  Subsequently, the claims 
file was transferred to the RO in Philadelphia, Pennsylvania.  
The Board remanded this matter for further development in 
September 2003 and April 2007.

In June 1999, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), are applicable 
to this case.  Information concerning the VCAA was provided 
to the Veteran by correspondence dated in February 2001, 
April 2004, March 2006, and May 2007.  However, though the 
Board's remands of September 2003 and April 2007 requested 
that the Veteran be provided proper VCAA notice, she has 
never received VCAA notice of the information and evidence 
needed to substantiate a secondary service connection claim.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, on remand the Veteran must 
be sent VCAA notice of the information and evidence necessary 
to substantiate her claim for service connection for a 
psychiatric disorder, to include agoraphobia and depression, 
claimed as secondary to a seizure disorder.

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate his or her disability compensation 
claims. 38 C.F.R. § 3.159.

The Veteran contends that she is entitled to service 
connection for a seizure disorder which manifested during 
ACDUTRA service.  She also contends that she developed a 
psychiatric disorder, including agoraphobia and depression, 
secondary to the seizure disorder.  She attributes a current 
seizure disorder to two motor vehicle accidents alleged to 
have occurred during ACDUTRA.  Service treatment records 
reflect that the Veteran was injured in a motor vehicle 
accident in January 1980.  Records reflect that she struck 
her head on the roof and side window of the vehicle in which 
she was a passenger.  She also alleges that she was involved 
in a second motor vehicle accident in 1980 (not reflected in 
the service treatment records) during which she fell 
backwards out of a jeep striking her head.  

While the claims file contains conflicting accounts of the 
initial onset of seizure, treatment records reflect seizures 
were first reported and treated in April 1983, , though the 
etiology of the seizures was unknown at that time.  During 
this time, it appears that she was a military dependent, and 
not on ACDUTRA.  In its remand of April 2007, the Board had 
requested that the AMC/RO attempt to verify the Veteran's 
periods of military service to help ascertain whether any of 
the Veteran's seizures occurred during a period of ACDUTRA, a 
period of inactive duty for training (INACDUTRA), or when she 
was a dependent of a spouse on active duty.  VA law provides 
that active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of INACDUTRA during 
which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2008).  However, the Court also has held that VA service 
connection compensation presumptions do not apply with 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  The AMC/RO subsequently received copies of 
orders pertaining to the Veteran's periods of ACDUTRA.  These 
orders indicate that the Veteran may have had additional 
periods of ACDUTRA in January 1982 and May 1982.  As noted 
above, the Court has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with remand orders.  See Stegall, 11 Vet. 
App. at 271.  Therefore, on remand the AMC/RO should confirm 
the Veteran's periods of service in the Army Reserve, 
including any periods of ACDUTRA and INACDUTRA.  

Assistance under the VCAA also shall include obtaining a 
medical examination or opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In its April 2007 remand, the Board had requested that the 
AMC/RO schedule a VA neurology examination because the 
October 2006 VA examination had been conducted by a 
psychologist who also had examined the Veteran in August 2005 
and indicated that the diagnosis of a general medical seizure 
disorder required verification by a specialist.  A VA 
neurologist did not have access to the claims file when he 
examined her in August 2005.

However, the Veteran failed to appear for the scheduled 
September 2008 VA neurology examination.  Because the case 
must be returned to the AMC/RO for further development, 
another attempt should be made to contact the Veteran to 
schedule a neurology examination and medical opinion on 
whether there is at least a 50 percent probability or greater 
(at least as likely as not) that the Veteran currently has a 
seizure disorder was that was incurred in service.

On remand the AMC/RO also should obtain and associate with 
the claims file any outstanding private or VA medical records 
connected with the Veteran's claims which are not already 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that its remedial notice letter 
provides the Veteran with an explanation 
of the information or evidence needed to 
substantiate her claim for service 
connection for a psychiatric disorder, to 
include agoraphobia and depression, 
claimed as secondary to a seizure 
disorder.

2.  The AMC/RO should confirm the 
Veteran's periods of military service in 
the Army Reserve, including any periods of 
ACDUTRA or INACDUTRA, specifically 
indicating, if possible, which periods 
were for ACDUTRA.

3.  The AMC/RO should contact the Veteran 
and her representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated her for her 
seizure and psychiatric disorders, 
including agoraphobia and depression, and 
whose records are not found within the 
claims file.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the Veteran should be 
scheduled for a VA examination by a 
neurologist.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
neurologist.  The neurologist should 
address whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran's 
claimed seizure disorder was incurred as a 
result of an injury or event in service.  

Any opinion provided should be based on 
the results of an examination, a review of 
all medical evidence of record, and sound 
medical principles.  In this regard, the 
neurologist is advised that only the 
verified motor vehicle accident in 1980, 
as noted in the service treatment records, 
is to be considered when evaluating 
whether a seizure disorder was incurred in 
service.  All examination findings, along 
with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The appellant is 
to be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and her representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




